348 So. 2d 621 (1977)
Eugene BARFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 76-1779.
District Court of Appeal of Florida, Fourth District.
July 8, 1977.
*622 Richard L. Jorandby, Public Defender, and Mitchell J. Beers, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Anthony J. Golden, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal of an order denying, without hearing, a motion to vacate filed by the appellant, Eugene Barfield, pursuant to Fla.R.Crim.P. 3.850.
Barfield asserted in his motion that he was denied effective assistance of counsel, citing numerous instances of claimed neglect by his court-appointed counsel. The trial court ruled that the allegations were insufficient.
An evidentiary hearing is required on Rule 3.850 motions unless the motion or record conclusively shows that the movant is entitled to no relief. We have previously held that similar allegations in a motion to vacate were sufficient to require a hearing. Lay v. State, 224 So. 2d 369 (Fla. 4th DCA 1969). Accordingly, this cause is reversed and remanded for an evidentiary hearing.
DOWNEY, ALDERMAN and ANSTEAD, JJ., concur.